DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-20 are pending with claims 1, 19-20 are independent.
Response to Amendment
The rejection of claims 1, 5-15, 17- 20 under 35 U.S.C. 103 as being unpatentable over Akechi (US 2016/0273157 A1) in light of JEFFAMINE ED900 MSDS is withdrawn in light of the claim amendments requiring greater than 0% PVA and at least about 189 microgram of antioxidant.
The rejection of claims 2-4 under 35 U.S.C. 103 as being unpatentable over Akechi (US 2016/0273157 A1) in view of Stretanski et al. (US2009203817A1) is withdrawn.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Akechi (US 2016/0273157 A1) in view of Zerhusen et al. (WO 2017/210393 A1) is withdrawn. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 filed 2/23/2022 have been fully considered.  Applicants urge that Akechi and Stratanski do not teach the claimed PVA as is required now in claim 1.  In response, Akechi and Stratanski are pertinent to the claims as presented because at least claims 19-20 do not require any % of PVA. 
Applicant’s urge that Zerhusen do not teach particulate compositions.  Contrary to Applicants arguments, the title of the invention is a Laundry Treatment Particles Including Silicone and as already noted on page 8 of Applicant’s remarks, PVA as is required in claim 1, is taught on page 22.  
Accordingly, the prior art made of record is pertinent to the claims as presented for examination and a new grounds of rejection is made below addressing the claim amendments. 
New Grounds of Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The independent claims 1, 19 and 20 recite both “…greater than or equal to about…” language which is unclear if its “equal to” how is it also “about”? Furthermore, the claims recite the amount per gram of fabric, but nowhere in the preamble is it made apparent that the composition is to treat a fabric.  For purposes of examination, BRI of the claims 1, 19 and 20 has been interpreted as if the about near the equal was not there (ie. like in the previous claims listing dated 7/26/2021) and as if the preamble stated ‘A fabric treatment composition”. Appropriate correction is required.
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akechi (US 2016/0273157 A1) in light of JEFFAMINE ED900 MSDS (pdf) and further in view of Zerhusen et al. (WO 2017/210393 A1), Stretanski et al. (US2009203817A1) and Parry et al. (WO20060027777A1) and Bacher et al. (US 5,650,509).
Akechi (US 2016/0273157 A1) teach a fabric treatment composition comprising  coating speckles comprising 5% of an antioxidant [0047-0048].  There is no polyvinyl alcohol which teaching encompasses the BRI of independent claim language of clams 19-20 not limited any % PVA, and there is no teaching of diacyl peroxide thus encompassing the language wherein the first particle is free of diacyl peroxide.
Akechi teach their resin is water-soluble [see 0032] and [0033] describes the water soluble carriers encompassing instant claim 5 and 19-20.
Akechi teaches tradename JEFFAMINE ED900 polyetheramine is an aliphatic polyether diamine derived from a propylene oxide capped polyethylene glycol encompassing the limitations of claim 6.  See the attached JEFFAMINE ED900 MSDS.
	Akechi et al. teach nonionic surfactants encompassing claims 7-14 and 19-20 in [0045-0049] teaching polyoxypropylene (PO)-polyoxyethylene (EO) alkyl ether type nonionic surfactants comprising alkyl, EO, and PO chains.
	Akechi teaches dyes in [0028] encompassing claim 15.  
	Akechi teaches the resin composition applied to the one side of the textile is 0.1 to 10 g/m in terms of a mass after drying encompassing the 0.1mg to about 5000mg range recited by claim 18. See [0013].
	Akechi do not exemplify the claimed 5% antioxidant as is required by independent claims 19 and 20.  However, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed 5% antioxidant as is required by independent claims 19 and 20 because Akechi guide one of ordinary skill to include an antioxidant in an amount of 5 parts by mass relative to 100 parts by mass of the resin to prevent heat deterioration of the resin and to reduce a change in air permeability after heat treatment in general.  See [0047-0048].
	Akechi does not teach the PVA of claim 1, and the perfume fragrance of claim 16.  Also, [0034] teaches antioxidants like sterically hindered phenols are in the fabric treatment composition but Akechi do no teach the claims 1, 19 and 20 amendment to deposition of at least about 189 micrograms of the antioxidant per gram of fabric.
	In the analogous art of treating fabric with particulate carriers, Zerhusen et al. (WO 2017/210393 A1) teach a composition comprising: (i) a plurality of first particles comprising: about 30% to about 98% by weight of said first particles a water soluble first carrier and perfume carried by said first carrier; and (ii) a plurality of second particles comprising: about 30% to about 98% by weight of said second particles a water soluble second carrier.  See claim 1 And example 1. Page 36. 
	Zerhusen et al. (WO 2017/210393 A1) is titled Laundry Treatment Particles Including Silicone and PVA as is required in claim 1, is taught on page 22.
	Regarding the water of claim 17 is taught on page 30 lines 5-15 teaching the granulated particles are substantially free of water which amount would encompass the claim 17 greater than 0% as long as it can be homogenized in to pellet agglomeration.  
Antioxidants are taught on page 24 lines 20-25 in an amount of about 2% which amount does not include the claimed 5% endpoint and thus Zerhusen et al. is not relied upon as a primary reference.  However, with respect to combining with the Akechi reference already teaching the claimed endpoint of 5% antioxidant, Examiner notes that Zerhusen et al. teaches the same claimed components in the similar amounts.  See page 16,ln. 6-7, teaching the prior art articles formed from polyethylene glycol having a weight average molecular weight of about 9000. See the claim 18 of Zerhusen et al. teaching 5% surfactant.  Dyes and perfumes of instant claims 15-16 are taught on page 6 line 12. The mass of the particles are 1mg-5000mg meeting instant claim 18, see page 15, line 12 and page 16 line 8, teaching a mean particle mass of about 38 mg and standard deviation of mass of about 3 mg.
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Akechi with the claimed PVA and perfume because Zerhusen et al. (WO 2017/210393 A1) suggest to one of ordinary skill in the art a similar formulation of a plurality of different particles having different formulations can include the claimed PVA and perfume along with the same water soluble carrier with an antioxidant and surfactant as taught by Akechi.  
Akechi and Zerhusen do not explicitly teach the claim 1,19 and 20 amendment to deposition of at least about 189 micrograms of the antioxidant per gram of fabric.
And do not teach the phenol antioxidant of claims 2-4.  
	In the analogous art, Stretanski et al. (US2009203817A1) teach a crystalline solid composition [0119] comprising the phenol in [0057] within the claimed amount in [0124] and teach nonylphenol nonionic surfactants [0073] in an in an amount from 0.01 to 10% [0072] in an analogous particulate treatment composition for spandex fabric.  See also example 61, [0144] encompassing the hindered phenol. 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the hindered phenols of Akechi with the claimed phenol as recited by claims 2-4 because Stretanski et al. (US2009203817A1) teach an analogous particulate treatment composition comprising 5 g (20mmol) of the claimed phenol and teach 0.01 to 10% nonyl phenol nonionic surfactants [0072-0073] is an advantageous amount to make a stabilized particulate.  
Regarding the claim language to the deposition of an antioxidant, in the analogous art, Stretanski et al. (US2009203817A1) teach the antioxidant of claims 15-16 in [0057] within the claimed amount in [0124] in an analogous spandex treatment composition.  See example 61, [0144] encompassing the hindered phenol of claims 16 and 17. [0072] of Stretanski et al. specifically guide one of ordinary skill to the to the same hindered phenol antioxidants recited by the instant specification in the same range of from about 1:10 to about 10:1 onto the same elastane fabric.  Stretanski specifically discusses stabilizing amounts of the antioxidant composition on spandex (elastane) fabric, see for example [0058] teaching that the prior art formulations AO-1, AO-3, AO-7, AO-8 and AO-9 made in the examples to stabilize the spandex, the stabilizing amount of the compounds of formula (I) is often in the range of about 0.01% to about 10% by weight based on the total weight of the stabilized spandex polymer or prepolymer com position, although larger or smaller amounts may be useful in particular situations which teaching encompasses the claimed ranges.  .  It is the Examiner’s position that even if the art does not use the term deposition, the concept of stabilizing the spandex with hindered phenol antioxidants which Stretanski teaches explicitly in page 11, [0072] teaching hindered phenol antioxidant added in an amount from 0.01 to, 10%, preferably from 0.05 to 5%, and more preferably from 0.1 to 2%, based on the weight of the stabilized spandex polymer or prepolymer composition would necessarily guide one of ordinary skill to the claimed concept of the same hindered phenol antioxidant being ‘deposited’ on the same elastane fabric.
However, Akechi and Stretanski et al., do not explicitly teach the claimed deposition of at least about 189 micrograms of the antioxidant per gram of fabric.
In the analogous art, Parry et al. (WO2006002777A1) teach the commonly knowledge that sterically hindered phenol antioxidants are dosed at a level of 100ppb to 200 ppm in general to achieve the desired level in the aqueous medium and also in the analogous art Bacher et al. (US 5,650,509) teach stearically hindered phenol antioxidants as claimed treat polyamide fabric (made of various material blends such as spandex, also known as elastane or Lycra) and guide one of ordinary skill that the liquor pickup is 30-400% by weight.  See abstract and col.5,ln.5-10.	
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed deposition of at least about 189 micrograms of the antioxidant per gram of fabric.as required by claims 1, 19 and 20 because Akechi teach treating polyamide elastane fabrics with a stearically hindered antioxidant in general and Stretanski et al. (US2009203817A1) teach an analogous spandex treatment composition comprising 5 g (20mmol) of antioxidant is an advantageous amount to make a stabilized spandex treatment composition in general Parry et al. establish that sterically hindered phenol antioxidants are dosed at a level of 100ppb to 200 ppm onto fabric in general and Bacher et al. (US 5,650,509) motivate one of ordinary skill that the amount of stearically hindered phenol antioxidants used to  treat polyamide fabric can effectively vary in deposition/pickup 30-400% by weight. Thus it is the Examiner’s position that the claimed plurality of particles being configured to be deposited in the claimed amount of at least about 189 micrograms is not patentable since one of ordinary skill would reasonable expect that the amount of stearically hindered phenol antioxidants used to treat polyamide fabric can effectively vary in deposition/pickup 30-400% by weight. One of ordinary skill in the art is motivated to combine the teachings of Akechi  with Stretanski et al., Parry, and Bacher et al. since all are in the analogous art of treating elastomeric fabrics with sterically hindered phenol antioxidants as claimed.
Conclusion
Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761